Exhibit 99.1 NISSAN AUTO LEASE TRUST 2012-B Monthly Servicer's Report for the month ofJanuary 2015 Collection Period Start 1-Jan-15 Distribution Date 17-Feb-15 Collection Period End 31-Jan-15 30/360 Days 30 Beg. of Interest Period 15-Jan-15 Actual/360 Days 33 End of Interest Period 17-Feb-15 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio Total Securities Class A-1 Notes % Class A-2a Notes % Class A-2b Notes % Class A-3 Notes % Class A-4 Notes % Certificates % Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes Class A-2a Notes Class A-2b Notes Class A-3 Notes Class A-4 Notes Certificates Total Securities I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal Monthly Interest Total Monthly Payments Interest Rate Cap Payments Advances: Aggregate Monthly Payment Advances Aggregate Sales Proceeds Advance Total Advances Vehicle Disposition Proceeds: Reallocation Payments Repurchase Payments Net Auction Proceeds Recoveries Net Liquidation Proceeds Excess Wear and Tear and Excess Mileage Remaining Payoffs Net Insurance Proceeds Residual Value Surplus Total Collections Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination Involuntary Repossession 3 Voluntary Repossession 2 Full Termination Bankruptcy Insurance Payoff 14 Customer Payoff 12 Grounding Dealer Payoff Dealer Purchase 93 Total Page 5 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2012-B Monthly Servicer's Report for the month ofJanuary 2015 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period % Total Depreciation Received ) ) Principal Amount of Gross Losses ) ) ) Repurchase / Reallocation ) ) ) Early Terminations ) ) ) Scheduled Terminations ) ) ) PoolBalance - End of Period Remaining Pool Balance Lease Payment Residual Value Total III. DISTRIBUTIONS Total Collections Reserve Amounts Available for Distribution Total Available for Distribution 1. Amounts due Indenture Trustee as Compensation or Indemnity 2. Reimbursement of Payment Advance 3. Reimbursement of Sales Proceeds Advance 4. Servicing Fee: Servicing Fee Due Servicing Fee Paid Servicing Fee Shortfall Total Trustee, Advances and Servicing Fee Paid 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall Class A-1 Notes Interest on Interest Carryover Shortfall Class A-1 Notes Monthly Available Interest Distribution Amount Class A-1 Notes Monthly Interest Paid Chg in Class A-1 Notes Int. Carryover Shortfall Class A-2a Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall Class A-2 Notes Interest on Interest Carryover Shortfall Class A-2 Notes Monthly Available Interest Distribution Amount Class A-2 Notes Monthly Interest Paid Chg in Class A-2 Notes Int. Carryover Shortfall Class A-2b Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall Class A-2 Notes Interest on Interest Carryover Shortfall Class A-2 Notes Monthly Available Interest Distribution Amount Class A-2 Notes Monthly Interest Paid Chg in Class A-2 Notes Int. Carryover Shortfall Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall Class A-3 Notes Interest on Interest Carryover Shortfall Class A-3 Notes Monthly Available Interest Distribution Amount Class A-3 Notes Monthly Interest Paid Chg in Class A-3 Notes Int. Carryover Shortfall Page 6 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2012-B Monthly Servicer's Report for the month ofJanuary 2015 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall Class A-4 Notes Interest on Interest Carryover Shortfall Class A-4 Notes Monthly Available Interest Distribution Amount Class A-4 Notes Monthly Interest Paid Chg in Class A-4 Notes Int. Carryover Shortfall Certificate Monthly Interest Certificate Interest Carryover Shortfall Certificate Interest on Interest Carryover Shortfall Certificate Monthly Available Interest Distribution Amount Certificate Monthly Interest Paid Chg in Certificate Int. Carryover Shortfall Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due Total Note and Certificate Monthly Interest Paid Total Note and Certificate Interest Carryover Shortfall Chg in Total Note and Certificate Int. Carryover Shortfall Total Available for Principal Distribution 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes Total Class A Noteholders' Principal Carryover Shortfall Total Class A Noteholders' Principal Distributable Amount Chg in Total Class A Noteholders' Principal Carryover Shortfall 7. Total Monthly Principal Paid on the Certificates Total Certificateholders' Principal Carryover Shortfall Total Certificateholders' Principal Distributable Amount Chg in Total Certificateholders' Principal Carryover Shortfall Remaining Available Collections Page 7 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2012-B Monthly Servicer's Report for the month ofJanuary 2015 IV. RESERVE ACCOUNT Initial Reserve Account Amount Required Reserve Account Amount Beginning Reserve Account Balance Additional Cash Infusion Reinvestment Income for the Period Reserve Fund Available for Distribution Reserve Fund Draw Amount Deposit of Remaining Available Collections Gross Reserve Account Balance Remaining Available Collections Released to Seller Total Ending Reserve Account Balance V. POOL STATISTICS Weighted Average Remaining Maturity Monthly Prepayment Speed % Lifetime Prepayment Speed 83 % $ units Recoveries of Defaulted and Casualty Receivables Securitization Value of Defaulted Receivables and Casualty Receivables 29 Aggregate Defaulted and Casualty Gain (Loss) ) Pool Balance at Beginning of Collection Period Net Loss Ratio -0.0541 % Cumulative Net Losses for all Periods % Delinquent Receivables: Amount Number 31-60 Days Delinquent 61-90 Days Delinquent 58 91-120+ Days Delinquent 16 Total Delinquent Receivables: 60+ Days Delinquencies as Percentage of Receivables % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds Securitization Value Aggregate Residual Gain (Loss) ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds Cumulative Securitization Value Cumulative Residual Gain (Loss) ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance Reimbursement of Outstanding Advance Additional Advances for current period Ending Balance of Residual Advance Beginning Balance of Payment Advance Reimbursement of Outstanding Payment Advance Additional Payment Advances for current period Ending Balance of Payment Advance Page 8 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2012-B Monthly Servicer's Report for the month ofJanuary 2015 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of 9
